                                                                  JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


CARPENTERS LOCAL UNION
721,                   CV 17-4460 DSF (MRWx)
      Plaintiff,
            v.         JUDGMENT

STEPHEN M. GRIGGS,
      Defendant.



      The Court having granted Plaintiff Carpenters Local Union
721’s Motion for Summary Judgment filed May 21, 2018,

      IT IS ORDERED AND ADJUDGED that a constructive trust
be imposed over all union property acquired by Defendant
Stephen M. Griggs after June 30, 2016, including emails and
documents, regardless of whether such documents are copies,
originals, or electronically stored, with Griggs as constructive
trustee. The Court also ORDERS Griggs, as constructive trustee,
to account for and return all such property to Plaintiff within 21
days (without maintaining copies in any form). It is also
ORDERED that Plaintiff recover costs of suit pursuant to a bill of
costs filed in accordance with 28 U.S.C. § 1920.

  IT IS SO ORDERED.


Date: November 5, 2018           ___________________________
                                 Dale S. Fischer
                                 United States District Judge
